Citation Nr: 0031801	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO. 99-07 452	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for fatigue, weight gain, 
irritability, lightheadedness, sore joints, and muscle pain 
of the back, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 27 to June 19 
and from September 12 to October 10, 1990.  During his second 
period of active duty service, he served in the Southwest 
Asia theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

The veteran's claims on appeal also initially included 
entitlement to an initial compensable evaluation for a skin 
disorder.  However, a 10 percent evaluation for this disorder 
was granted in February 1999 rating decision, and, during his 
May 1999 RO hearing and his June 2000, the veteran indicated 
that the noted claim for service connection was the only 
claim remaining on appeal.  As such, the claim regarding the 
initial evaluation for a skin disorder is deemed withdrawn.  
See 38 C.F.R. § 20.204 (2000); see also AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's fatigue, weight gain, irritability, 
lightheadedness, sore joints, and muscle pain of the back 
have not been medically attributed to a known clinical 
diagnosis and as likely as not are related to Persian Gulf 
service.


CONCLUSION OF LAW

Fatigue, weight gain, irritability, lightheadedness, sore 
joints, and muscle pain of the back are attributable to an 
undiagnosed illness, and, as such, service connection for 
these disorders is warranted.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.317 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO.  No further assistance to 
the veteran is necessary in order to comply with the VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (2000); see also 38 
U.S.C.A. § 1117 (West Supp. 2000).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2000).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2000).

In this case, the veteran's complaints of his claimed 
fatigue, weight gain, irritability, lightheadedness, sore 
joints, and muscle pain of the back, are reflected in the 
transcripts of his May 1999 RO hearing and his June 2000 
Travel Board hearing, as well as in lay statements from his 
wife and an acquaintance.  A series of VA examinations 
conducted in August 1996 and July 1998 were negative for any 
diagnosed disabilities corresponding to these subjective 
complaints, although the August 1996 VA general medical 
examination report indicates that the veteran's irritability 
was probably due to stress.  

The Board referred this case to the VA's Veterans Health 
Administration (VHA) and requested an expert medical opinion 
regarding the nature and etiology of the veteran's claimed 
disorders.  In an October 2000 opinion, Mary T. Panzetta, 
M.D., Lead Psychiatrist at a VA medical center Behavioral 
Health Clinic reported that she had reviewed the veteran's 
claims file and that his symptoms of fatigue, weight gain, 
irritability, migratory joint and muscle pain, and 
lightheadedness had not been linked to a diagnosed etiology 
to date, but had been verified by objective lay and medical 
indications.  Dr. Panzetta concluded that there was "a 50 
percent or greater indication" that the noted disabilities 
were not attributable to any known clinical diagnosis, and it 
was at least as likely as not that such disabilities and 
noted symptomatology were directly related to active service 
in the Persian Gulf because the disabilities "comply with 
the list of undiagnosed illnesses attributable to Persian 
Gulf Syndrome and the appellant has no indication of any of 
these illnesses prior to his service in the Persian Gulf."

In view of this opinion, and after resolving the benefit of 
all doubt in the veteran's favor, the Board finds that the 
evidence of record supports a conclusion that his fatigue, 
weight gain, irritability, lightheadedness, sore joints, and 
muscle pain of the back are not attributable to a known 
clinical diagnosis but are causally related to service.  As 
such, service connection is warranted for these disabilities.










ORDER

Service connection for fatigue, weight gain, irritability, 
lightheadedness, sore joints, and muscle pain of the back, to 
include as due to an undiagnosed illness, is granted.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


